DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 have been presented for examination under merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-9, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brambilla et al (US 20150352127). 
Applicant’s claims:
Spray-congealed particles of mannitol the particles having: a mass diameter of 10 to 300 micrometers and a shape factor of 0.80 and 1.15. claims are also directed to a pharmaceutical composition comprising the said particles of claim 1 and a dry powder inhaler. 

Claim interpretation:
The term “spray-congealed” in claims 1-9 is a process step that is present in pre-amble of product claims and not given patentable weight. Also, claims 8 and 9 are directed to the spray-congealed particles obtained by a process. These are product-y-process claims, wherein the process steps are not awarded patentable weight. According to MPEP § 2113 [R-1], product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Therefore, claims are interpreted based on the product.

Brambilla et al teach microparticles comprising a combination of an anticholinergic, a beta2-adrenoceptor agonist, and an inhaled corticosteroid useful for the prevention and/or treatment of respiratory diseases (See abstract and [0021]).
Disclosed is a dry powder pharmaceutical formulation comprising the said microparticles and, optionally a carrier, filled in a dry powder inhaler (See [0030]-[0031]).
It is disclosed that stabilization of the amorphous state can be achieved with the aid of suitable excipients in the relevant pharmaceutical formulation for inhalation. 
Suitable excipients include, mannitol, trehalose, lactose, etc, (See [0147]-[0148], [0160] and [0162]).
Brambilla et al disclose the said formulation in the form of dry powder for inhalation, more preferably in the form of an interactive or ordered mixture, by diluting the said microparticles in a pharmacologically inert physiologically acceptable excipient consisting of coarser particles, e.g. particles having a MD higher than 100 microns, preferably from 210 to 355 microns and most preferably from 90 to 150 microns (See 
[0155]-[0157]). 
 	It is further disclosed that the said microparticles are characterized by a shape factor comprised between 0.80 and 1.15, preferably between 0.90 and 1.10, more preferably between 0.95 and 1.05 (See [0108]). 
It is also stated that to protect the DPI from ingress of moisture into the formulation, it may be desirable to overwrap the device in a flexible package capable of resisting moisture ingress (See [0175]). 
	Brambilla et al disclose that the said microparticles are prepared by spray-drying. In this case, the solution of step a) is introduced into the drying chamber of a spray-drier through an atomizing device to form droplets, and the atomized droplets are dried by introducing a stream of pre-heated drying gas into said drying chamber (See [0134]-[0135]).  

           It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Brambilla et al to arrive at the instant invention. It would have been obvious to do so because while Brambilla et al do not expressly exemplify particles of mannitol having a shape factor of from 0.80 to 1.15, they provide sufficient teaching and guidance to one of ordinary skill in the art to make and use such particles. Brambilla et al teach powder formulations comprising microparticles comprising a combination of an active agent and a carrier and excipients, filled in a dry powder inhaler, wherein the excipient may be mannitol, lactose, etc. The said carrier/excipient particles are preferably coarse and have an average particle size of from 90 to 150 microns and a shape factor comprised between 0.80 and 1.15, preferably between 0.90 and 1.10, more preferably between 0.95 and 1.05.  
	One of ordinary skill in the art would have been motivated to follow Brambilla et al’s teachings to make and use the said formulation and microparticles because they are disclosed as advantageous in inhalation and treatment of subjects in need thereof.  
In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brambilla et al (US 20150352127) in view of Voorspoels et al (EP 2273983). 

Brmabilla et al’s teachings are delineated above and incorporated herein. 
Brmabilla et al lack a specific disclosure on the process steps. These are known in the art as taught by Voorspoels et al. 

Voorspoels et al teach a process of homogenously distributing a liquid, within a solid material so that a powder product is obtained for use in the manufacture of a pharmaceutical composition, in particular a solid dosage form, comprising at least one pharmaceutically active ingredient (See [0001]).
The formulations also comprise a second and a third component. The said third component may be a diluents or fillers, glidants, binding agents, granulating agents, etc, including lactose, trehalose, mannitol, sorbitol, etc, (See [0054]-[0055]).
It is disclosed that the mixture can be formed by blending in a high or low shear granulator (See [0035]).  
Voorspoels et al disclose a process for preparing a powder comprising the steps of i) providing at least one first component, ii) providing at least one second component,  
iii) forming a homogenous liquid mixture comprising said at least one first component and said at least one second component by stirring and heating the mixture, 
iv) transferring the liquid mixture to at least one spray congealing unit by at least one transfer unit, v) spray congealing said mixture, and vi) isolating the powder obtained upon spray congealing (See claim 1).
In the spray congealing step usually a heated atomizing gas is used with the spray congealing unit. In the said process for preparing a powder, the process gas is used with the spray congealing unit for cooling the sprayed droplets. The spray congealing unit preferably comprises at least one spraying nozzle (See [0027]).
The said powder has a particle size distribution d50 in the range from 40 µm to 300 µm (See [0030] and claim 9).
Voorspoels et al disclose in Example 4, powders prepared by absorbing vitamin E on a carrier or the powders prepared by spray congealing which were placed in glass bottles and stored under different conditions (5°C and 30°C/75% Relative Humidity) (See [0101]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Voorspoels et al with that of Brambilla et al to arrive at the instant invention. It would have been obvious to do so because Brambilla et al teach making spray dried microparticles comprising an active agent and a carrier/excipient including mannitol. Voorspoels et al also teach making a powder formulation comprising congealed particles of an active agent and carrier/excipient including mannitol wherein the method of making such spray congealed particles include steps of heating, atomizing the mixture to make droplets and cooling the said droplets to make powder particles. 
It would have been obvious to prepare Brambilla et al’s particles by the method of Voorspoles et al because both references are making particles of certain average diameter for making powder pharmaceutical formulations with effective therapeutic outcome. 
  In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
       
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brambilla et al (US 20150352127) in view of Gomi et al (US 20040043964). 

Brmabilla et al’s teachings are delineated above an incorporated herein. 
Brmabilla et al lack a specific disclosure on the specific surface area of the particles. This is taught by Gomi et al. 

Gomi et al teach cellulose particles for pharmaceuticals having a tapped bulk density of from 0.60 to 0.95 g/ml, an aspect ratio of not less than 0.7, a shape factor of from 1.10 to 1.50, and an average particle size of from 10 to 400 μm (See abstract, [0018] and claim 1). The average particle size is preferably from 50 to 300 μm, and particularly preferably from 50 to 200 μm (See [0028]). 
Gomi et al disclose that the said cellulose particles have a specific surface area of from 0.15 to 0.60 m 2/g (See [0029]). 
In the particle, ingredients other than the microcrystalline cellulose may be incorporated, including excipients such as lactose, D-mannitol, trehalose, microcrystalline cellulose, etc (See [0024]).
The said process for producing cellulose particles for pharmaceuticals comprises a wet milling step and a spray-drying step (See [0034]). The cellulose dispersion is converted to droplets and then dried by means of spray drying with the use of a rotary disk, a two-flow paired nozzle, a pressure nozzle or the like (See [0043]).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Gomi et al with that of Brambilla et al to arrive at the instant invention. It would have been obvious to do so because Brambilla et al teach making spray dried microparticles comprising an active agent and a carrier/excipient including mannitol and wherein the particles have a shape factor of from 0.80-1.15.  Gomi et al also teach particles for pharmaceuticals having a shape factor of from 1.10, an average particle size of from 10 to 400 μm and a specific surface area of from 0.15 to 0.60 m 2/g.  As such one of ordinary skill in the art would have been motivated to have incorporated Gomi et al’s specific surface area into the particles of Brambilla et al with a reasonable expectation of success. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brambilla et al (US 20150352127) in view of DeFelippis et al (US 20050043228). 

Brmabilla et al’s teachings are delineated above an incorporated herein. 
Brmabilla et al lack a specific disclosure on the true density of the particles. This is taught by DeFelippis et al. 

DeFelippis et al teach compositions wherein a GLP-1 compound is complexed with a basic polypeptide which can be administered by the pulmonary route (See abstract).
The said composition of particles may be a dry powder. Preferably, the composition is spray dried. The dried powder has a true density of between about 1.25 g/cc and 1.45 g/cc (See [0055]).  Preferably, the said dry powder is administered via a dry powder inhaler (See [0057]-[0058]).
The said formulations also comprise carriers and additives including lactose, glucose, trehalose, sucrose, mannitol, etc, (See [0194]).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of DeFelippis et al with that of Brambilla et al to arrive at the instant invention. It would have been obvious to do so because Brambilla et al teach making spray dried microparticles comprising an active agent and a carrier/excipient including mannitol and wherein the particles have a shape factor of from 0.80-1.15.  DeFelippis et al also teach spray-dried particles for pharmaceuticals having a true density of 1.25 g/cc and 1.45 g/cc. As such one of ordinary skill in the art would have been motivated to have incorporated DeFelippis al’s true density range into the particles of Brambilla et al with a reasonable expectation of success. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-5, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brambilla et al (US 20150352127) in view of Curatolo et al (US 20080199527). 

Brmabilla et al lack a specific disclosure on the method steps. This is taught by Curatolo et al. 

Curatolo et al teach a pharmaceutical composition comprising multiparticulates wherein said multiparticulates comprise an azithromycin core and an enteric coating disposed upon said core (See [0005]). 
It is disclosed that the core comprises a mixture of azithromycin with one or more excipients selected to form a matrix such as waxes, cellulose, or other water-insoluble polymers. Other materials which function as release-modifying agents include water-soluble materials including lactose, sucrose, mannitol, HPC, HPMC, etc (See [0043]). 
Curatolo et al teach that the azithromycin cores can be made by any known process that results in particles, containing azithromycin and a carrier, with the desired size and release rate characteristics for the azithromycin. Preferred processes include thermal-based processes, such as melt- and spray-congealing; wet granulation, spray-drying, etc, (See [0044]). 
 The azithromycin cores may be made by a melt-congeal process comprising the steps of (a) forming a molten mixture comprising azithromycin and a pharmaceutically acceptable carrier; (b) delivering the molten mixture of step (a) to an atomizing means to form droplets from the molten mixture; and (c) congealing the droplets from step (b) to form the cores (See [0045]-[0046]). 
It is disclosed that once the molten mixture has been atomized, the droplets are congealed, typically by contact with a gas or liquid at a temperature below the solidification temperature of the droplets. Often, congealing at ambient temperature results in sufficiently rapid solidification of the droplets to avoid excessive azithromycin ester formation. A cooling gas or liquid is often circulated through the enclosed space to maintain a constant congealing temperature (See [0056]).
Several types of wet-granulation processes can be used to form azithromycin-containing cores. Examples include fluidized bed granulation, rotary granulation and high-shear mixers (See [0064]). 
Curatolo et al state that to maintain the crystalline state of the azithromycin, the humidity level should be maintained at or above the relative humidity at which the azithromycin begins to lose weight (See [0080]). The azithromycin cores are post-treated by maintaining them at a temperature of about 40ºC. at a relative humidity of about 75%, or sealed with water in a container maintained at 40ºC, for about 2 days or more (See [0086]).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Curatolo et al et al with that of Brambilla et al to arrive at the instant invention. It would have been obvious to do so because Brambilla et al teach making spray dried microparticles comprising an active agent and a carrier/excipient including mannitol. Curatolo et al also teach making a powder formulation comprising congealed particles of an active agent and carrier/excipient including mannitol wherein the method of making such spray congealed particles include steps of heating, atomizing the mixture to make droplets and cooling the said droplets to make powder particles. 
It would have been obvious to prepare Brambilla et al’s particles by the method of Curatolo et al because both references are making particles of certain average diameter for making powder pharmaceutical formulations with effective therapeutic outcome. 
  In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 1-15 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                         /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616